
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


RESIGNATION AGREEMENT


        This Resignation Agreement ("Agreement") is entered into as of May 12,
2008 by and between Prospect Medical Holdings, Inc., a Delaware corporation
("Prospect"), and Jacob Y. Terner, M.D. ("Dr. Terner").


RECITALS


        WHEREAS, Dr. Terner has been employed with Prospect pursuant to an
Employment Agreement dated as of August 1, 1999, as amended (the "Employment
Agreement"), most recently serving as Chairman of the Board of Prospect; and

        WHEREAS, Dr. Terner has also served as director and chief executive
officer of Prospect's management company subsidiaries (the "Prospect
Subsidiaries"); and

        WHEREAS, in addition to Dr. Terner's positions with Prospect and its
management company subsidiaries, Dr. Terner has served as director, chief
executive officer and sole shareholder of Prospect Medical Group, Inc.
("Group"), a California professional corporation affiliated with Prospect, and
as director and chief executive officer of each of Prospect's other affiliated
physician organizations, except for AMVI/Prospect Health Network and Nuestra
Familia Medical Group (together with Group, the "Affiliated Physician
Organizations"); and

        WHEREAS, Prospect wishes Dr. Terner to immediately resign his positions
as an officer and director of Prospect and the Prospect Subsidiaries and,
ultimately, as an officer and director of the Affiliated Physician
Organizations; and

        WHEREAS, Dr. Terner wishes to accommodate Prospect and so resign from
his positions with Prospect and the Prospect Subsidiaries and as an officer of
the Affiliated Physician Organizations, but to continue at Prospect's request on
a temporary basis to act as director and officer of the Affiliated Physician
Organizations, as sole shareholder of Group and as holder of record title to
Group's shares in Nuestra Familia Medical Group until a suitable replacement can
be identified for such positions; and

        WHEREAS, Dr. Terner and Prospect (collectively, "the Parties") desire to
set forth the terms and conditions of Dr. Terner's resignation in this
Agreement.


AGREEMENT


        NOW, THEREFORE, the Parties hereby agree as follows:

1.RESIGNATION.


        (a)   Dr. Terner's employment by, and, except as provided for in this
Agreement, entitlement to compensation from, Prospect and the Prospect
Subsidiaries (collectively, the "Company") will end effective May 12, 2008 (the
"Effective Date"). Prospect will continue to pay Dr. Terner's current base
salary, on its normal payroll schedule, and (subject to all applicable
withholding), through the Effective Date. On the Effective Date, Prospect shall
issue Dr. Terner his final paycheck, representing all wages, compensation,
accrued, unused vacation and reimbursable expenses (to the extent reimbursement
requests have been submitted by Dr. Terner prior to the Effective Date) to which
he is entitled. To the extent that any reimbursable expenses to which Dr. Terner
is entitled have not been submitted by Dr. Terner for reimbursement or have not
been billed or cannot otherwise be calculated by Prospect prior to the Effective
Date, Prospect shall pay such expenses or reimburse Dr. Terner, as appropriate,
promptly following presentation of evidence to Prospect of such reimbursable
amounts. As of the signing of this document, Dr. Terner acknowledges and agrees
that except for amounts due to him in his final paycheck, and for reimbursable
expenses payable following the Effective Date as noted in the immediately
preceding sentence, he has received all monies, bonuses, commissions, other
compensation or perquisites and reimbursements he earned or was due through the
Effective Date.

--------------------------------------------------------------------------------



        (b)   Dr. Terner resigns his positions as an officer, director and/or
manager of the Company and of Alta Hospitals System, LLC, all effective as of
the Effective Date. Dr. Terner agrees to execute any documentation necessary to
effectuate such resignations and his ultimate resignations as an officer of the
Affiliated Physician Organizations per Section 3 below.

        (c)   Except as expressly provided for in this Agreement, Dr. Terner's
entitlement to benefits from the Company, and eligibility to participate in the
Company's benefit plans, shall cease on the Effective Date, except to the extent
Dr. Terner elects to and is eligible to continue his medical and dental benefits
at his sole expense pursuant to COBRA.

2.PAYMENTS.


        (a)   In consideration for Dr. Terner's resignation and the other
promises contained in this Agreement, commencing as of May 12, 2008 and
concluding on April 30, 2011 (the "Payment Period"), Prospect shall make
payments to the Terner Family Trust dated December, 1997 ("TFT") as follows:

        (i)    For the twelve (12) month period commencing on May 1, 2008 and
ending on April 30, 2009, Prospect shall pay to TFT the sum of $19,361.10 per
month, paid on the last business day of each month.

        (ii)   For the twenty four (24) month period commencing on May 1, 2009
and ending on April 30, 2011, Prospect shall pay to TFT the sum of $42,694.45
per month, paid on the last business day of each month.

        (b)   Both parties to this Agreement acknowledge and agree that the
payments described above fulfill the contractual obligations owed by the Company
to Dr. Terner under his Employment Agreement. Except as specifically provided in
this Agreement, Dr. Terner agrees that the Company has no further obligation to
make any payments to, or bestow any benefits upon Dr. Terner for any reason.

3.AFFILIATED PHYSICIAN ORGANIZATIONS.

        Following the Effective Date, Dr. Terner agrees to serve as director,
officer and sole shareholder of Group, as director and officer of each of
Prospect's other Affiliated Physician Organizations and as holder of record
title to Group's shares in Nuestra Familia Medical Group until such time as
Prospect has identified a replacement for such positions, but in no event for
more than ninety (90) days following the Effective Date. Dr. Terner shall
continue to serve in such positions subject to the terms and conditions of the
agreements described below, but shall resign from such positions immediately
upon Prospect's request. Dr. Terner shall not be entitled to any additional
compensation from Prospect for such services. Further to the foregoing,
Dr. Terner acknowledges that he is a party to the following agreements which
benefit Prospect, Group, and their lenders: (i) Third Amended and Restated
Assignable Option Agreement effective as of August 8, 2007 with Prospect Medical
Systems and Group ("PMG Shares Assignable Option"), (ii) Amended and Restated
Option Agreement effective as of August 8, 2007 with Group ("Nuestra Shares
Assignable Option"), (iii) First Lien Pledge Agreement effective as of August 8.
2007 ("First Lien Pledge Agreement) in favor of Bank of America, N.A., as
administrative agent ("Administrative Agent") with respect to the PMG Shares and
Nuestra Shares, and its successors and assigns, including the lenders of
Prospect and Group ("Lenders"), and (iv) Second Lien Pledge Agreement effective
as of August 8. 2007 ("Second Lien Pledge Agreement") in favor of the
Administrative Agent and the Lenders with respect to the PMG Shares and Nuestra
Shares. Dr. Terner acknowledges and agrees that he shall continue to be a party
to the PMG Shares Assignable Option, the Nuestra Shares Assignable Option, the
First Lien Pledge Agreement and the Second Lien Pledge Agreement, and that he
shall continue to be bound by the obligations thereunder, until a replacement
has been instituted.

2

--------------------------------------------------------------------------------



4.RELEASE OF CLAIMS

        In consideration of the amounts specified in paragraph 2, and the
promises contained in this Agreement, it is further agreed that Dr. Terner, on
behalf of himself as well as his successors, hereby releases and covenants not
to sue the Company, its past and present partners, employees, representatives,
shareholders, officers, directors, agents, attorneys, accountants, lenders,
insurers, predecessors in interest, successors in interest, related companies,
subsidiaries, parent companies, divisions, affiliates, assigns and heirs, and
each of them, from any and all claims or causes of action whether known or
unknown, occurring prior to the date of this Agreement which arise out of, are
based upon or relate to Dr. Terner's employment (including his positions as an
officer, director, and/or manager) with the Company and its affiliates and his
resignation from employment.

5.ADEA WAIVER

        Dr. Terner agrees that this Agreement meets the requirements of the Age
Discrimination in Employment Act of 1967 ("ADEA"), as amended by the Older
Workers' Benefit Protection Act of 1990 ("OWBPA"), including the provisions of
29 U.S.C. § 626(f)(1) regarding specific requirements for the waiver of rights
and claims thereunder in any way arising prior to the date of this Agreement.
Those requirements include that Dr. Terner understands and acknowledges that by
executing this Agreement:

        (1)   Dr. Terner is knowingly and voluntarily waiving any and all rights
and claims he may have under the ADEA and the OWBPA;

        (2)   Dr. Terner recognizes that this Agreement is an important legal
document and has been advised to consult with an attorney prior to executing
this Agreement;

        (3)   Dr. Terner has carefully read this Agreement, knows and understand
its contents and its significance, and intends to be bound by its terms;

        (4)   Dr. Terner has been given a period of 21 days from the receipt of
this Agreement to consider its contents and ramifications and his decision to
sign it (although it may be executed and returned prior to the conclusion of
that period if desired);

        (5)   Dr. Terner will be given seven days following execution of this
Agreement to revoke it by notifying the Company in writing of revocation. In
case of revocation, this Agreement will not become effective or enforceable. No
payments will be made under this Agreement until that seven day revocation
period has expired without Dr. Terner's having revoked this Agreement prior to
such expiration.

Dr. Terner voluntarily waives any right to seek reemployment by The Company.

6.WAIVER OF CIVIL CODE SECTION 1542

        Dr. Terner waives any and all rights or benefits which he may have had
under Section 1542 of the California Civil Code, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

        Dr. Terner represents and warrants that he understands the effect of
this waiver of Section 1542 of the California Civil Code. It is expressly
understood and agreed that the possibility that unknown claims exist has been
explicitly taken into account in determining the consideration to be given for
this Agreement and that a portion of that consideration, having been bargained
for in full knowledge of the possibility of such unknown claims, was given in
exchange for the release and discharge of claims covered by this release.

3

--------------------------------------------------------------------------------



7.CONFIDENTIALITY

        Dr. Terner shall keep in strictest confidence all information relating
to the business, affairs, clients, and customers of the Company (collectively
hereinafter referred to as "Trade Secrets"), including, among other things, but
without limitation, the Company's cost of performing services, pricing formulae,
business strategy, methods, know-how, finances, or procedures, which Dr. Terner
may have acquired during the performance of his services and duties and which
are not otherwise generally known to the public. Dr. Terner acknowledges that
such Trade Secrets are of great value, and have been developed and/or acquired
at great expense to the Company, and such information was made available to
Dr. Terner in Dr. Terner's fiduciary capacity as an officer, director, and
employee of the Company. Dr. Terner shall not publish, communicate, divulge,
disclose or use, whether or not for his own benefit, any Trade Secrets without
the prior written consent of the Company. Dr. Terner further agrees not to
speciously disparage or denigrate the business reputation of the Company or any
of its officers, directors, or other affiliates.

8.MISCELLANEOUS PROVISIONS.

        (a)   No Admission of Liability.    Nothing in this Agreement, or any
document referred to herein, nor any act (including, but not limited to, the
execution of this Agreement) of any Party hereto, nor any transaction occurring
between any Parties hereto prior to the date hereof is or shall be treated,
construed or deemed as an admission by any Party hereto of any liability, fault,
responsibility, or guilt of any kind to any other Party hereto or to any person.

        (b)   Encouragement to Consult with Attorney; Tax
Consequences.    Dr. Terner has the right to consult with an attorney and is
encouraged to do so before signing this Agreement. Dr. Terner understands that
whether or not to do so is Dr. Terner's decision and if it is done, it is done
at Dr. Terner's expense. Dr. Terner acknowledges that he has been informed that
Theodora Oringher Miller & Richman P.C., serves as counsel to Prospect and is
not serving as Dr. Terner's attorney with respect to this Agreement. Dr. Terner
further acknowledges that the benefits provided in this Agreement may have tax
consequences, including those relating to the tax treatment of any stock options
granted as incentive stock options, that Prospect has not provided any tax
advice, and that Dr. Terner is free to consult with an accountant, legal
counsel, or other tax advisor regarding the tax consequences.

        (c)   Severability.    The provisions of this Agreement are severable.
If any part of this Agreement is found to be invalid or unenforceable, the other
provisions shall remain fully valid and enforceable.

        (d)   Entire Agreement.    This Agreement sets forth the entire
agreement between Dr. Terner and Prospect and any and all prior oral or written
arrangements or understandings between Dr. Terner and Prospect concerning the
subject matter of this Agreement. This Agreement may not be altered, amended, or
modified, except by a further writing signed by Dr. Terner on the one hand and
Prospect on the other.

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have executed this Agreement on the
dates indicated below.

DR. TERNER   PROSPECT           Prospect Medical Holdings, Inc.       /s/ JACOB
Y. TERNER, M.D.


--------------------------------------------------------------------------------

Jacob Y. Terner, M.D.   /s/ SAMUEL S. LEE


--------------------------------------------------------------------------------

Samuel S. Lee, Chief Executive Officer

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



RESIGNATION AGREEMENT
RECITALS
AGREEMENT
